J-S07023-21, J-S07024-21, J-S07025-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
            v.                          :
                                        :
                                        :
 SHAWN SHYHIME JEFFERSON                :
                                        :
                  Appellant             :   No. 762 WDA 2020


            Appeal from the PCRA Order Entered June 22, 2020
   In the Court of Common Pleas of Cambria County Criminal Division at
                     No(s): CP-11-CR-0000884-2019,
           CP-11-CR-0000885-2019, CP-11-CR-0000886-2019,
                         CP-11-CR-0000887-2019



 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
            v.                          :
                                        :
                                        :
 SHAWN SHYHIME JEFFERSON                :
                                        :
                  Appellant             :   No. 812 WDA 2020

            Appeal from the PCRA Order Entered June 22, 2020
   In the Court of Common Pleas of Cambria County Criminal Division at
                     No(s): CP-11-CR-0000884-2019



 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
            v.                          :
                                        :
                                        :
 SHAWN SHYHIME JEFFERSON                :
                                        :


                                  -1-
J-S07023-21, J-S07024-21, J-S07025-21


                  Appellant             :   No. 813 WDA 2020

            Appeal from the PCRA Order Entered June 22, 2020
   In the Court of Common Pleas of Cambria County Criminal Division at
                     No(s): CP-11-CR-0000886-2019



 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
            v.                          :
                                        :
                                        :
 SHAWN SHYHIME JEFFERSON                :
                                        :
                  Appellant             :   No. 1214 WDA 2020

            Appeal from the PCRA Order Entered June 22, 2020
   In the Court of Common Pleas of Cambria County Criminal Division at
                     No(s): CP-11-CR-0000887-2019



 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
            v.                          :
                                        :
                                        :
 SHAWN SHYHIME JEFFERSON                :
                                        :
                  Appellant             :   No. 1215 WDA 2020

            Appeal from the PCRA Order Entered June 22, 2020
   In the Court of Common Pleas of Cambria County Criminal Division at
                     No(s): CP-11-CR-0000886-2019



 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
            v.                          :
                                        :
                                        :

                                  -2-
J-S07023-21, J-S07024-21, J-S07025-21


 SHAWN SHYHIME JEFFERSON                   :
                                           :
                    Appellant              :   No. 1216 WDA 2020

            Appeal from the PCRA Order Entered June 22, 2020
   In the Court of Common Pleas of Cambria County Criminal Division at
                     No(s): CP-11-CR-0000885-2019



 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 SHAWN SHYHIME JEFFERSON                   :
                                           :
                    Appellant              :   No. 1217 WDA 2020

            Appeal from the PCRA Order Entered June 22, 2020
   In the Court of Common Pleas of Cambria County Criminal Division at
                     No(s): CP-11-CR-0000884-2019


BEFORE: SHOGAN, J., DUBOW, J., and KING, J.

MEMORANDUM BY DUBOW, J.:                               FILED: MAY 19, 2021

      Appellant, Shawn Shyhime Jefferson, appeals from the Order filed on

June 22, 2020, dismissing his Petition filed pursuant to the Post Conviction

Relief Act, 42 Pa.C.S. §§ 9541-46. Appellant alleges that ineffective assistance

of counsel caused him to enter an involuntary and unknowing plea. Since

Appellant knew before pleading guilty that his minimum sentence would be

between 60 and 72 months of incarceration, he cannot prove that his plea was

unknowing or involuntary. As a result, we affirm.




                                     -3-
J-S07023-21, J-S07024-21, J-S07025-21



        On March 4, 2020, Appellant pleaded guilty to Possession with Intent to

Deliver and Possession of Drug Paraphernalia.1 The court sentenced him to an

aggregate term of 60 to 120 months’ incarceration. On May 15, 2020,

Appellant pro se filed the instant PCRA Petition, alleging, inter alia, that his

plea counsel was ineffective.

        The court appointed counsel on May 19, 2020. On June 19, 2020,

counsel for Appellant filed a Motion to Withdraw accompanied by a

Turner/Finley2 no-merit letter.

        The court held a PCRA Hearing on June 22, 2020, after which it denied

Appellant’s Petition and granted his counsel’s Motion to Withdraw.

        Appellant pro se filed the instant appeal on July 17, 2020.3 On July 31,

2020, the PCRA court issued an Order pursuant to Pa.R.A.P. 1925, requiring
____________________________________________


1   35 P.S. §§ 780-113(a)(30) and (a)(32), respectively.

2Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), Commonwealth v.
Finley, 550 A.2d 213 (Pa. Super. 1988).

3 Appellant filed a single Notice of Appeal that lists four separate docket
numbers in violation of Commonwealth v. Walker, 185 A.3d 969, 977 (Pa.
2018). We decline to quash this appeal, however, because the violation
occurred due to a breakdown in the court system. In its Order dismissing
Appellant’s PCRA Petition, the PCRA court listed all four docket numbers and
instructed Appellant that he “has thirty (30) days to appeal this Order[.]” Trial
Ct. Or., 6/22/20. The court did not advise Appellant of the requirement to file
separate notices of appeal at each docket number as required by Walker.
Considering this, we decline to quash Appellant’s appeal. See
Commonwealth v. Larkin, 235 A.3d 350, 354 (Pa. Super. 2020) (“[This
Court] we may overlook the requirements of Walker where, as here, a
breakdown occurs in the court system[.]”).

(Footnote Continued Next Page)


                                           -4-
J-S07023-21, J-S07024-21, J-S07025-21



Appellant to file a Rule 1925(b) Statement on or before August 21, 2020.

Appellant failed to do so. On September 10, 2020, the court issued a Rule

1925(a) Opinion in which it found all of Appellant’s issues waived.

       On September 21, 2020, this Court issued an Order remanding the case

for a Grazier4 Hearing to determine Appellant’s entitlement to counsel. The

PCRA court appointed counsel on October 8, 2020.

       By Order dated November 24, 2020, this Court granted Appellant leave

to file a Rule 1925(b) Statement and ordered the trial court to file a responsive

Rule 1925(a) Opinion. Appellant and the PCRA court both complied.

       Appellant raises a single issue for review:

       The trial court erred in dismissing [] Appellant’s PCRA Petition as
       being without merit; to the contrary, [] Appe[l]lant entered his
       plea in a manner that was not knowing, willing and competent.

Appellant’s Br. at 9.5


____________________________________________


In addition, on July 30 and November 2, 2020, Appellant filed several
additional untimely Notices of Appeal related to the same docket numbers.
These Notices are moot as we have declined to quash Appellant’s July 17,
2020 appeal.

4   Commonwealth v. Grazier, 713 A.2d 81, 81 (Pa. 1998)

5 This question appears as a header at the start of the Argument section of
Appellant’s Brief. It does not appear in his Statement of Questions Presented.
Rather, Appellant presents a question that is not at issue in this appeal. It
appears that Appellant’s counsel errantly copied a statement from another
appeal. As a result, Appellant has not complied with Pa.R.A.P. 2116(a). This
Court may overlook such a defect where, as here, “[the] appellant's brief
suggests the specific issue to be reviewed and [the] appellant's failure does
not impede our ability to address the merits of the issue.” Werner v. Werner,
149 A.3d 338, 341 (Pa. Super. 2016) (citation omitted).

                                           -5-
J-S07023-21, J-S07024-21, J-S07025-21



      Appellant claims that his plea counsel was ineffective for failing to

accurately advise him of his sentencing range. Appellant’s Br. at 9-15. He

claims that counsel informed him, at some point prior to his pleading guilty,

that he would serve 9 to 23½ months’ incarceration. Id. at 14. Instead, the

trial court sentenced Appellant to 60 to 120 months’ incarceration. Id.

Appellant claims that counsel’s allegedly deficient advice renders his plea

unknowing or involuntary. Id.

      The PCRA court dismissed Appellant’s petition, finding that his plea was

knowing and voluntary based on the transcript from the plea hearing. Trial Ct.

Op., 12/8/20, at 5. Before accepting Appellant’s open guilty plea, the trial

court informed him that it would impose a standard-range sentence, which

was a minimum sentence between 60 and 72 months. Id. at 5-8. Appellant

acknowledged that he understood and proceeded to plead guilty. Id. At

sentencing, the trial court imposed am minimum sentence of 60 months. Id.

As a result, the PCRA court found that Appellant cannot prove that his plea

was unknowing or involuntary. See id.

      We review an order denying a petition for collateral relief to determine

whether the PCRA court’s decision is supported by the evidence of record and

free of legal error. Commonwealth v. Jarosz, 152 A.3d 344, 350 (Pa. Super.

2016). “This Court grants great deference to the findings of the PCRA court if

the record contains any support for those findings.” Commonwealth v.

Anderson, 995 A.2d 1184, 1189 (Pa. Super. 2010) (citation omitted).




                                    -6-
J-S07023-21, J-S07024-21, J-S07025-21



      A petitioner may be entitled to relief if the petitioner pleads and proves

facts establishing ineffectiveness of prior counsel. 42 Pa.C.S. § 9543(a)(2)(ii).

However, as a threshold matter, to be granted relief in a claim of

ineffectiveness in connection with a guilty plea, the appellant must prove that

he entered an unknowing or involuntary plea. Commonwealth v. Brown, 48
A.3d 1275, 1278 (Pa. Super. 2012).

      In the instant case, the trial court informed Appellant at the plea hearing

that it would impose a standard-range sentence, which set the minimum

sentence at 60 to 72 months. Appellant acknowledged understanding this and

informed the court that he still wanted to plead guilty:

      [COUNSEL FOR APPELLANT]: So, judge, the guidelines on the
      amount of weight of the fentanyl is offense gravity score of nine.
      Matching that with a RFEL, unfortunately the guidelines are
      60 to 72 months.

      THE COURT: Okay. Well, [Appellant], they had offered you a plea
      when this came up. This issue came up, and we wanted it checked.
      Basically they were offering you a plea to an ungraded felony at
      884-2019, a possession, ungraded misdemeanor at 886-2019,
      and the other two cases would be nol prossed.

      So, sir, the question is all yours. Do you want to take the plea[?]

      [APPELLANT]: I’m going to take the plea.

                                     ***

      THE COURT: . . . So the bottom line is, you know, where I can
      exercise my discretion. Your standard range is 60 to 72. If you
      have a favorable PSI, I’ll consider being young and foolish and
      probably hit you in the 60-month range as opposed to 72-month
      range.

      If you come back and I see that in the last five years or so you’ve
      been out terrorizing society, chances are I’ll give you the 72 range.


                                      -7-
J-S07023-21, J-S07024-21, J-S07025-21


      [APPELLANT]: Yeah. I understand that. That will never happen. I
      know for a fact it is my last time.

N.T. Guilty Plea Hearing, 3/4/20, at 3-7 (emphasis added).

      The record belies Appellant’s claim that he pleaded guilty based on his

counsel’s pre-hearing advice about sentencing. Rather, immediately before

pleading guilty, Appellant acknowledged that the court would impose a

minimum 60 to 72-month sentence. Thus, Appellant cannot, as a threshold

matter, prove that his plea was unknowing or involuntary, and we need not

undertake a full ineffective assistance of counsel analysis.

      The evidence of record supports the PCRA court’s decision to dismiss

and we discern no legal error.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/19/2021




                                     -8-